Howell, 3.
This is an action to enjoin and annul a judgment, in which the petition and demand of plaintiff were dismissed, and he and his surety condemned in damages, from which plaintiff alone appealed, without making his surety a party.
It was indispensable to the consideration of the appeal, that the surety on the injunction bond should have been brought before this Court. 3 A. 318. See 12 R. 203; 4 A. 577; 11 A. 409.
It is therefore ordered that this appeal be dismissed, at the costs of appellant.